Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 1 of 29    PageID 635



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              EASTERN DIVISION

                                     )
RONDA THOMPSON,                      )
                                     )
       Plaintiff,                    )
                                     )
v.                                   )           No. 20-cv-01137-TMP
                                     )
ANDREW SAUL, COMMISSIONER            )
OF SOCIAL SECURITY,                  )
                                     )
       Defendant.                    )
                                     )

             ORDER AFFIRMING THE COMMISSIONER’S DECISION


       Before the court is plaintiff Ronda Thompson’s appeal from a

final decision denying her application for disability insurance

under Title II of the Social Security Act (“the Act”), 42 U.S.C.

§§ 401-34. The parties have consented to the jurisdiction of the

United States magistrate judge under 28 U.S.C. § 636(c). (ECF No.

11.)   For   the    reasons     below,   the   Commissioner’s   decision   is

AFFIRMED.

                           I.     FINDINGS OF FACT

       Plaintiff Ronda Thompson was born on February 1, 1963, and

has suffered from lower back pain for many years. (R. at 35, 40-

41.) Though she has not been employed since February 2012, she

previously worked for Proctor & Gamble in various capacities

beginning in 1984. (R. at 41, 43.) As part of one of her early

jobs at Proctor & Gamble, Thompson would dump out 50-pound bags of
 Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 2 of 29    PageID 636



seasoning onto a platform. (R. at 42.) Because she was not tall

enough, Thompson had to stand on her toes to be able to reach the

platform, injuring her back in the process. (R. at 42.) She pursued

a worker’s compensation claim after suffering the back injury but

was unable to procure a settlement. (R. at 42.) Instead, Proctor

&   Gamble   paid   for   her   medical    care   and   provided    her   work

restrictions until she recovered. (R. at 43.) Later in her career,

she was transferred to the company’s software department where she

could sit down when necessary, though this job still required her

to work long hours and occasionally to walk across the plant. (R.

at 43.) In February of 2012, Proctor & Gamble decided that it could

no longer accommodate her physical limitations and terminated her

employment.   (R. at      45.) She was not eligible for retirement

benefits at the time of her termination. (R. at 45.)

       Throughout this time, Thompson sought the treatment of Dr.

David Bryan at the Jackson Clinic. (R. at 264-494.) Although the

record only contains her medical records dating back to 2010,

Thompson asserts that Dr. Bryan had been treating her for at least

a decade leading up to the hearing.1 (ECF No. 12 at 3-4.) On January




1Her medical records presented to the court include visits to the
Jackson clinic (where Dr. Bryan practices) for a sore throat,
colonoscopies, routine mammograms, splinters, and bee stings,
among others. (R. at 264-494.) In addition to Dr. Bryan, her
medical records show that she was seen by Dr. Amanda Reiter, Dr.
Ronald Short, Dr. Misty Kelley, Dr. Donald Wilson, Dr. Luis
Pagoaga, Dr. Kellie Wallace Wilding, Dr. Benny Houston, Dr. Dustin
                                   - 2 -
 Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 3 of 29      PageID 637



28, 2019, Dr. Bryan submitted a Medical Source Statement of Ability

to Do Work-Related Activities. (R. at 496-502.) In the statement,

he opined that her abilities to lift things, to stand or walk, to

sit, and to push or pull were all impacted by her impairments.2

(R. at 496-97.) As a result, he opined that she was “unable to

perform   strenuous   activity    involving    lower    back   [because]     of

pain.” (R. at 497.) He also noted that she began to suffer from

anxiety when she was in pain. (R. at 497.)

     As for postural limitations, Dr. Bryan opined that she could

occasionally climb things; that she could frequently balance; and

that she could never crouch. (R. at 497.) He opined that she could

only occasionally reach overhead because of her back pain. (R. at

498.) While Dr. Bryan opined that her ailments did not impair her

ability to see or communicate, he noted that her pain made it

medically    reasonable   to   expect   that   she     could   not     maintain

attention and concentration for an entire eight-hour workday. (R.

at 498.) This was in part because she was prescribed Tramadol and




Inman, Dr. Pamela Wells, Dr. Gary McBride, and Dr. John Guidi at
the Jackson Clinic.

2According to the statement, he opined that she could only lift
less than ten pounds, that she could stand or walk for at least
two hours in a given work day, that she could sit less than six
hours in a given work day, and that any pulling or pushing must be
limited to her lower extremities. (R. at 496-97.) He reached these
conclusions because of her chronic lower back pain that radiated
down her legs and because of scar tissue that was visible from a
previous myelogram. (R. at 497.)
                                   - 3 -
 Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 4 of 29      PageID 638



Hydrocodone to manage her pain and in part because of tremors

brought on by her anxiety. (R. at 498.) Additionally, he opined

that she was unable to safely operate machinery because of her

back pain and spasms. (R. at 499.) He also noted that her ability

to   understand,   remember,     and    carry   out   instructions     was   not

impacted by her ailment and that she was not restricted in her

ability to interact with others. (R. at 500-01.)

      Thompson applied for social security disability insurance

benefits on December 14, 2016, alleging that she had been disabled

since   February    1,   2012.    (R.    151-52.)     The   Social     Security

Administration (“SSA”) denied Thompson’s application initially and

on reconsideration. (R. at 15.) At Thompson’s request, a hearing

was held before an Administrative Law Judge (“ALJ”) on February 4,

2019. (R. at 29.) Thompson and Myrna Arevalo, a vocational expert,

testified at the hearing. (R. at 28.) At the hearing, the ALJ

discussed Thompson’s work history with her. (R. at 42-46.) He

expressed his concern that he could not find any diagnostic imaging

studies in Thompson’s file other than X-rays that did not show any

bone, joint, or soft tissue abnormalities. (R. at 46.) Counsel for

Thompson responded that she had received a contrasted myelogram

when she was going through the worker’s compensation process and

that Dr. Bryant relied on this myelogram to make his assessment.

(R. at 46-48.) Thompson testified that her most recent magnetic

resonance imaging (“MRI”) scan was in either 1996 or 1997. (R. at

                                   - 4 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 5 of 29             PageID 639



49.) When Thompson told the ALJ that the myelogram showed scar

tissue wrapping around her spine, the ALJ directed Thompson to

submit copies of the myelogram, an MRI, or “any kind of diagnostic

studies” to the court in order to support her claim. (R. at 49-

50, 52.)

      The ALJ next questioned Arevalo about Thompson’s ability to

work, given her alleged impairments. (R. at 53.) Arevalo initially

classified    Thompson’s        prior      work     experience      as   “information

systems administrator.” (R. at 55.) However, based on Thompson’s

testimony at the hearing (and the ALJ’s opinion after listening to

the   testimony),         Arevalo      reassessed       Thompson’s       prior     work

experience as “systems analyst.” (R. at 58-59.) According to the

Dictionary of Occupational Titles (”DOT”), “systems analyst” work

is classified as sedentary with light performance. (R. at 59.) The

occupation’s only transferrable skills are basic computer skills,

which Arevalo testified become outdated every three or four years.

(R.   at   59.)    The    ALJ   then    posed      Arevalo   with    a   hypothetical

individual        of    Thompson’s      age,       education,    and     prior     work

experience.       (R.    at   59.)   The    hypothetical     individual      had    the

following restrictions:

      can lift, carry, push and pull 20 pounds occasionally
      and 10 pounds frequently; sit six hours; stand or walk
      six hours but would need to be able to alternate between
      sitting and standing or walking as required by the job
      at intervals of 30 minutes or more, okay. So they could
      sit longer, stand longer minimum 30 minutes. Occasional
      crawl; never climb ladders and scaffolds; would be

                                           - 5 -
 Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 6 of 29   PageID 640



     limited to occasional bilateral overhead reaching;
     should avoid concentrated exposure to unprotected
     heights and unprotected or dangerous moving parts.

(R. at 59-60.) Arevalo testified that the hypothetical individual

would be able to continue working in his or her prior occupation.

(R. at 60-61.) The ALJ then adjusted the hypothetical such that

the individual was sedentary and was likely to be off task 5% to

10% of the time because of his or her pain. (R. at 61.) Arevalo

testified that, under the revised restrictions, the individual

would be able to return to his or her prior occupation as performed

according to DOT guidance but not as is actually required for the

job.3 (R. at 61.) The ALJ then provided a third hypothetical, this

time where the individual is off task for 15% of the time and the

individual will likely miss an average of one and a half to two

days from work each month due to the pain. (R. at 62.) Arevalo

testified that an individual with these restrictions would not be

able to perform any work in the United States economy. (R. at 62.)

Following the hearing, on February 13, 2019, Thompson submitted an

additional MRI that found a “homogeneous marrow signal,” that

“[t]he medullaris and paraspinal areas appear unremarkable[,]”

that “[t]he disc spaces are preserved[,]” that “[t]here is no


3Arevalo testified that the ALJ’s off task stipulation did not
translate into the DOT guidance, thus accounting for the difference
between what the DOT dictated the individual could perform and
what Arevalo opined the individual could actually perform. (R. at
61.)


                                   - 6 -
 Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 7 of 29         PageID 641



significant central or foraminal stenosis at the level scanned[,]”

and that “MRI of the lumbar spine is felt to be within normal

range.”4 (R. at 503.) Thompson did not provide a copy of the

myelogram.

       The ALJ issued a memorandum opinion on April 17, 2019, and

found    that   Thompson    had   two     severe    impairments:      lumbago   and

osteopenia. (R. at 17.) The ALJ found that these impairments caused

more than a minimal limitation on Thompson’s ability to perform

work-related      activities      such    that     they   constituted     “severe”

impairments under the Act. (R. at 18.) Additionally, the ALJ found

that Thompson did not have any mental impairments. (R. at 18.)

However, the ALJ found that neither impairment is an impairment

listed in Appendix 1, Part 404, Subpart P of Regulation No. 4 and

that neither impairment equaled in severity to any of the listed

impairments. (R. at 18.) As such, the ALJ could not conclusively

determine that Thompson was disabled. (R. at 18.)

       Next,    the   ALJ   considered      Thompson’s     Residual    Functional

Capacity (“RFC”) and determined that she was able to return to

light work with the following restrictions:

       she can lift, carry, push, and pull 20 pounds
       occasionally and 10 pounds frequently. The claimant can
       sit for 6 hours during an 8-hour day and stand and/or
       walk for 6 hours during an 8-hour day but would need to
       be able to alternate between sitting and standing and/or
       walking as required by the job at intervals of 30 minutes
       or more. She can occasionally crawl but never climb

4The   February 2019 MRI was verified by Dr. Bryan. (R. at 503.)
                                         - 7 -
 Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 8 of 29    PageID 642



       ladders and scaffolds. The claimant would be limited to
       occasional bilateral overhead reaching. She should avoid
       concentrated exposure to hazards such as unprotected
       heights and dangerous moving parts and machinery.

(R. at 18.) The ALJ reached this conclusion by, first, determining

if Thompson suffered from an underlying medically determinable

impairment and, second, determining whether any impairment could

reasonably be expected to produce Thompson’s alleged symptoms. (R.

at 18-19.) While the ALJ found that Thompson’s medical record

included a history of treatment for back pain, he determined that

her    pain   was   inconsistent    with     her   self-reported   day-to-day

activities.5    (R.   at   19.)    The   ALJ   then   considered   Thompson’s

subsequent visits to the Jackson clinic, where she was treated for

miscellaneous ailments but often did not complain of any back pain,

and noted that her musculoskeletal and physical exam findings were

“essentially normal” during visits to the clinic from 2014 through

2016.6 (R. at 19-20.)




5Specifically, the ALJ noted that, “[i]n an Agency questionnaire,
the claimant alleged that she could not stand, walk, or sit for
any prolonged period due to back pain. She stated that she had no
problems with performing self-care activities or with providing
care for the family pet. She alleged that she had difficulty
sleeping and has to get up several times a night due to pain. The
claimant indicated that she could prepare at least simple meals
and could carry out light household chores. She was able to drive
a car, shop in stores, and manage her finances. The claimant
reported that she read, watched television, and went out to eat
with her husband.” (R. at 19 (citing R. 190-97.))

6The ALJ noted that her 2015 exam revealed “some para lumbar muscle
tenderness to palpitation and limited range of motion in the low
                                     - 8 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 9 of 29       PageID 643



     The ALJ next found that Thompson was diagnosed with lumbago

during a visit to the Jackson Clinic in August 2017, though

“[p]hysical exam findings continued to show only some para lumbar

muscle tenderness to palpation and limited range of motion in the

low back.” (R. at 20.) The ALJ also considered Thompson’s next two

visits to the clinic – in April and October 2018 – and concluded

that “[t]here was no significant degenerative process noted. The

findings were considered a normal lumbar spine.” (R. at 20.) The

ALJ further supported this conclusion by considering the February

2019 MRI, which revealed that her lumbar spine was “essentially

normal.” (R. at 20.)

     After considering Thompson’s medical history, the ALJ turned

to the physician opinion evidence in the record. First, the ALJ

found that Dr. Bryan’s opinion was somewhat consistent with the

record as a whole and deserving of partial weight. (R. at 20.)

Specifically, the ALJ agreed with Dr. Bryan’s opinion as to any

limitations regarding postural movements, but he found that the

limitations regarding lifting, carrying, and sitting were based

“more on the subjective complaints of the claimant and not on

objective   evidence.”   (R.   at    20.)   As   for   the   State     agency’s

consulting physicians, Dr. Thomas Thrush and Dr. Michael Ryan, the




back” and that the 2016 exam showed no changes except for “tight
hamstrings.” (R. at 20.)


                                    - 9 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 10 of 29    PageID 644



ALJ found that their opinions – which were that Thompson’s “Spine

Disorders” were “Non Severe” – were inconsistent with the record

as a whole. (R. at 20, 68, 76.) The ALJ afforded them little weight

because they did not personally examine or interview Thompson and

did not have the benefit of a complete record. (R. at 20.) Based

on   the   above    considerations,   the    ALJ   found   that    Thompson’s

medically determinable impairments could reasonably cause her

alleged symptoms, but that her assertions as to the “intensity,

persistence      and   limiting    effects   of    these   symptoms”         were

inconsistent with the record and objective medical evidence. (R.

at 21.) After considering the vocational expert’s testimony, the

ALJ found that Thompson was capable of returning to work as a

systems analyst. (R. at 21.) The ALJ concluded his memorandum by

finding that Thompson was not under a disability and dismissed her

request    for     disability   insurance    benefits.     (R.    at   21-22.)

Subsequently, the Appeals Counsel denied Thompson’s request for

review on May 1, 2020. (R. at 1.)

      On June 24, 2020, Thompson filed the instant action. (ECF No.

1.) In her brief filed November 16, 2020, Thompson argues that the

ALJ’s decision cannot stand because he did not give Dr. Bryan’s

opinion    controlling    weight   and,   instead,   substituted       his    own

opinions to evaluate her claim. (ECF No. 12) Additionally, Thompson

argues that the ALJ’s decision is flawed because there were

multiple procedural and factual errors. (ECF No. 12.) As a result,

                                   - 10 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 11 of 29   PageID 645



Thompson argues that the ALJ erred by failing to find that her

physical impairments were severe and that, consequently, there is

not substantial evidence to support the ALJ’s decision that she is

not disabled. (ECF No. 12.) The Commissioner filed a brief in

response on December 16, 2020. (ECF No. 13.)

                        II.   CONCLUSIONS OF LAW

A.   Standard of Review

     Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party. “The court shall have power

to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.” 42 U.S.C. § 405(g). Judicial review of the

Commissioner’s decision is limited to whether there is substantial

evidence to support the decision and whether the Commissioner used

the proper legal criteria in making the decision. Id.; Cardew v.

Comm'r of Soc. Sec., 896 F.3d 742, 745 (6th Cir. 2018); Cole v.

Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v. Comm’r of

Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial evidence

is more than a scintilla of evidence but less than a preponderance

and is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Kirk v. Sec’y of Health &



                                  - 11 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 12 of 29           PageID 646



Human Servs., 667 F.2d 524, 535 (6th Cir. 1981) (quoting Richardson

v. Perales, 402 U.S. 389, 401 (1971)).

     In   determining    whether   substantial      evidence          exists,    the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’” Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).   If   substantial     evidence     is    found        to     support    the

Commissioner’s    decision,    however,     the   court    must       affirm     that

decision and “may not even inquire whether the record could support

a decision the other way.” Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)). Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility. Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506,

509 (6th Cir. 2007)). Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations,    and    to   resolve      material      conflicts         in   the

testimony. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th

Cir. 1997); Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990).

B.   The Five-Step Analysis

     The Act defines disability as the “inability to engage in any

substantial    gainful    activity    by     reason       of        any   medically

                                   - 12 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 13 of 29     PageID 647



determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1). Additionally, section 423(d)(2) of the Act states that:

      An individual shall be determined to be under a
      disability only if his physical or mental impairment or
      impairments are of such severity that he is not only
      unable to do his previous work but cannot, considering
      his age, education, and work experience, engage in any
      other kind of substantial gainful work which exists in
      the national economy, regardless of whether such work
      exists in the immediate area in which he lives, or
      whether a specific job vacancy exists for him, or whether
      he would be hired if he applied for work. For purposes
      of the preceding sentence (with respect to any
      individual), “work which exists in the national economy”
      means work which exists in significant numbers either in
      the region where such individual lives or in several
      regions of the country.

      Under the Act, the claimant bears the ultimate burden of

establishing an entitlement to benefits. Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011). The initial burden is

on the claimant to prove she has a disability as defined by the

Act. Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990). If the claimant is able to do so, the burden then shifts to

the   Commissioner   to    demonstrate       the   existence   of   available

employment    compatible     with    the      claimant’s   disability      and

background. Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

                                    - 13 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 14 of 29    PageID 648



     Entitlement to Social Security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations. See 20 C.F.R. §§ 404.1520 & 416.920. First, the

claimant must not be engaged in substantial gainful activity. See

20 C.F.R. §§ 404.1520(b) & 416.920(b). Second, a finding must be

made that the claimant suffers from a severe impairment. 20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii). In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

Social    Security   Regulations.    See    20   C.F.R.   §§   404.1520(d),

404.1525, & 404.1526. If the impairment satisfies the criteria for

a listed impairment, the claimant is considered to be disabled. On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e). If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id. But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers     in   the    national     economy.      See    20      C.F.R.   §§

404.1520(a)(4)(v), 404.1520(g)(1), & 416.960(c)(1)-(2). Further

review is not necessary if it is determined that an individual is

                                   - 14 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 15 of 29   PageID 649



not disabled at any point in this sequential analysis. 20 C.F.R.

§ 404.1520(a)(4).

C.   Physician Opinions

     Thompson argues that remand is necessary because the ALJ gave

only partial weight to the opinion of Dr. Bryan, Thompson’s primary

care physician. When an ALJ formulates an RFC finding, “the ALJ

evaluates all relevant medical and other evidence and considers

what weight to assign to treating, consultative, and examining

physicians' opinions.” Eslinger v. Comm'r of Soc. Sec., 476 F.

App'x 618, 621 (6th Cir. 2012) (citing 20 C.F.R. § 404.1545(a)(3));

see also Ealy v. Comm'r of Soc. Sec., 594 F.3d 504, 514 (6th Cir.

2010). The Sixth Circuit has stated that:

     [a]n opinion from a treating physician is “accorded the
     most deference by the SSA” because of the “ongoing
     treatment relationship” between the patient and the
     opining physician. A nontreating source, who physically
     examines the patient “but does not have, or did not have
     an ongoing treatment relationship with” the patient,
     falls next along the continuum. A nonexamining source,
     who provides an opinion based solely on review of the
     patient's existing medical records, is afforded the
     least deference.
Norris v. Comm'r of Soc. Sec., 461 F. App'x 433, 439 (6th Cir.

2012) (quoting Smith v. Comm'r of Soc. Sec., 482 F.3d 873, 875

(6th Cir. 2007)) (internal citations omitted). A treating source's

opinion is due controlling weight if it is “well-supported by

medically acceptable clinic and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in



                                  - 15 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 16 of 29   PageID 650



[the claimant's] case record.”7 20 C.F.R. § 416.927(c)(2); Turk v.

Comm'r of Soc. Sec., 647 F. App'x 638, 640 (6th Cir. 2016).

       If the ALJ discounts the weight normally given to a treating

source opinion, the ALJ must explain his or her decision. 20 C.F.R.

§ 416.927(c)(2). “Where an ALJ does not give controlling weight to

a treating source opinion, [he or she] weighs that opinion in light

of     the   regulations,   using     the    factors   in   20    C.F.R.   §

404.1527(c)(2)-(6).”8 Perry v. Comm'r of Soc. Sec., 734 F. App'x

335, 339 (6th Cir. 2018). These factors are: “the length, nature,

and extent of the treatment relationship; the supportability of

the physician's opinion and the opinion's consistency with the

rest of the record; and the physician's specialization.” Steagall

v. Comm’r of Soc. Sec., 596 F. App’x 377, 380 (6th Cir. 2015)

(citing Wilson v. Comm'r of Soc. Sec., 378 F.3d 541, 544 (6th Cir.

2004)). “The ALJ need not perform an exhaustive, step-by-step

analysis of each factor; she need only provide ‘good reasons’ for

both her decision not to afford the physician’s opinion controlling

weight and for her ultimate weighing of the opinion.” Biestek v.


7“[A non-binding] Social Security Ruling explains that ‘[i]t is an
error to give an opinion controlling weight simply because it is
the opinion of a treating source if it is not well-supported by
medically acceptable clinical and laboratory diagnostic techniques
or if it is inconsistent . . . with other substantial evidence in
the case record.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399,
406 (6th Cir. 2009) (quoting Soc. Sec. Rul. 96–2p, 1996 WL 374188,
at *2 (July 2, 1996)).

8The   same factors can now be found at 20 C.F.R. § 416.927(c).
                                    - 16 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 17 of 29   PageID 651



Comm'r of Soc. Sec., 880 F.3d 778, 785 (6th Cir. 2017) (citing

Francis v. Comm’r of Soc. Sec., 414 F. App’x 802, 804–05 (6th Cir.

2011); Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406–07 (6th

Cir. 2009); and 20 C.F.R. § 404.1527(c)(2)). “These reasons must

be ‘supported by the evidence in the case record, and must be

sufficiently specific to make clear to any subsequent reviewers

the weight the adjudicator gave to the treating source's medical

opinion and the reasons for that weight.’” Dugan v. Comm'r of Soc.

Sec., 742 F. App'x 897, 902-03 (6th Cir. 2018) (quoting Gayheart

v. Comm'r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013)); see

also SSR 96–2p, 1996 WL 374188, at *5 (July 2, 1996).

     It is undisputed that Dr. Bryan is a treating physician with

an extensive history treating Thompson’s various ailments. As

such, Dr. Bryan’s opinion is controlling if it is supported by

objective medical     evidence, consistent with other substantial

evidence in the record, and if “there is [not] substantial evidence

to the contrary.” Wilson, 378 F.3d at 544; Loy v. Sec'y of Health

& Human Servs., 901 F.2d 1306, 1308–09 (6th Cir. 1990); C.F.R. §§

404.1527(d)(2), 416.927(d)(2). In his memorandum, the ALJ elected

to only afford Dr. Bryan’s opinion partial weight because it was

“somewhat consistent with the record as a whole.” (R. at 20.) In

doing so, he agreed with Dr. Bryan’s assessment of Thompson’s

“limitations related to postural movements, overhead reaching, and

in the limitations related to hazards,” but found “the restrictive

                                  - 17 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 18 of 29     PageID 652



limitations related to lifting, carrying, and sitting to be based

more on the subjective complaints of the claimant and not on

objective evidence.” (R. at 20.); Bass, 499 F.3d at 511 (holding

that an ALJ is not inherently bound by a treating physician’s

opinion because “a conclusion of disability is reserved to the

Secretary . . . no ‘special significance’ will be given to opinions

of disability, even if they come from a treating physician.”).

Elsewhere in his opinion, the ALJ discussed at length Thompson’s

medical history for back pain and the results of diagnostic tests

in the record. Specifically, the ALJ found that X-Rays and MRI

scans of her lumbar spine “were normal” and that “[p]hysical

examination findings were consistent with only muscle tenderness

and some limited range of motion.” (R. at 21.) See Crum v. Comm’r

of Soc. Sec., 660 F. App’x 449, 457 (6th Cir. 2016) (“[T]he ALJ

did not reproduce the list of these treatment records a second

time when she explained why [the treating physician]'s opinion was

inconsistent with this record. But it suffices that she listed

them elsewhere in her opinion.”) (citing Forrest v. Comm’r of Soc.

Sec., 591 F. App’x 359, 366 (6th Cir. 2014)).

      The ALJ also noted that Dr. Bryan never recommended physical

therapy or any treatment other than oral medications. (R. at 20.)

The   Sixth   Circuit   has   instructed    that   an   ALJ   can   “properly

discount[] the opinion[] of [a] treating physician[] where the

opinion[]     [is]   incompatible    with    the    claimant's      generally

                                  - 18 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 19 of 29   PageID 653



conservative course of treatment or activities of daily living.”

O’Brien v. Comm’r of Soc. Sec., 819 F. App’x 409, 417 (6th Cir.

2020) (citing Kepke v. Comm'r of Soc. Sec., 636 F. App'x 625, 631

(6th Cir. 2016); Lester v. Soc. Sec. Admin., 596 F. App'x 387, 389

(6th Cir. 2015); and Turk, 647 F. App’x at 640); see also Kepke,

636 F. App’x at 631 (“[T]he records indicate Kepke received only

conservative treatment for her ailments, a fact which constitutes

a ‘good reason’ for discounting a treating source opinion.”). This

is not a case where the ALJ completely failed to mention or

consider the treating physician in making his RFC, see Bowen v.

Comm’r of Soc. Sec., 478 F.3d 742, 747-49 (6th Cir. 2007), or

rejected a treating physician’s opinion without providing any

justification for doing so, see Hall v. Comm’r of Soc. Sec., 148

F. App’x 456, 465-66 (6th Cir. 2005). Rather, the ALJ compared Dr.

Bryan’s opinion with the remainder of the record and determined

that it was inconsistent and not worthy of controlling weight.

     Thompson    is   correct   in   arguing   that   the   ALJ    did   not

systematically address each factor listed in 20 C.F.R. 404.1527.

However, Thompson’s reliance on Cole v. Astrue, 661 F.3d 931 (6th

Cir. 2011), for the proposition that failing to explicitly weigh

each factor is automatically grounds for remand is misplaced. In

Cole, the Sixth Circuit found that the ALJ not only failed to

consider the regulatory factors, but that he failed to assign any

particular weight at all to the treating physician or provide any

                                  - 19 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 20 of 29   PageID 654



reasons for disregarding the treating physician. Id. at 938. In

contrast, here the ALJ stated that he was giving Dr. Bryan’s

opinion partial weight because it was not supported by objective

medical evidence and was inconsistent with the rest of the record,

ultimately explaining (albeit briefly) why and how the opinion did

not align. See Keeler v. Comm’r of Soc. Sec., 511 F. App’x 472,

473 (6th Cir. 2013) (holding that there was substantial evidence

to justify giving decreased weight to a treating physician’s

opinion where the opinion was internally inconsistent, based on

subjective complaints, and contradicted by the record). Further,

the ALJ referred to Dr. Bryan as a treating physician and discussed

Thompson’s extensive medical history at the Jackson Clinic. Thus,

the only factor that he did not directly address was Dr. Bryan’s

specialization as a physician, which this court has held is not,

on its own, a reason to find reversible error. See Lucy v. Saul,

No. 19-1083-TMP, 2020 WL 1318803, at *6 (W.D. Tenn. Mar. 20, 2020).

     Furthermore,    the   ALJ   gave   Thompson    additional     time   to

supplement the record with medical evidence to support Dr. Bryan’s

opinion.9 Thompson supplemented the record by providing an MRI


9Testimony   at the hearing went as follows:

     ALJ: I understand how to read these records, and, and so
     what I’m telling you is even though you didn’t ask for
     it, I’m going to give you 30 days. I want to do some –

     Counsel for Thompson: I’ll do that.


                                  - 20 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 21 of 29    PageID 655



taken   after   the   hearing   that   did   not   support   a    finding   of

disability. Though Thompson asserts that it was error for the ALJ

to analyze the 2019 MRI without the assistance of a medical expert,

this argument is without merit. See McHenry v. Berryhill, 911 F.3d

866, 871 (7th Cir. 2018) (“An ALJ may not conclude, without medical

input, that a claimant’s most recent MRI results are ‘consistent’

with    the   ALJ’s   conclusions   about    her   impairments.”).    Unlike

McHenry, where the Seventh Circuit reversed an ALJ’s decision

because he disregarded an MRI purporting to show “severe nerve

root compression” without consulting a medical expert, here the

ALJ considered written findings from the MRI that were verified by

Dr. Bryan and stated that Thompson’s spine was both “normal” and

“unremarkable.” Id.; see also Severson v. Saul, No. 19-CV-463,

2020 WL 1150446, at *5 (E.D. Wisc. Mar. 10, 2020) (finding McHenry

inapplicable because “the ALJ . . . did not interpret raw medical

data to conclude that an imaging study was consistent with his

assessment”).




       ALJ: – investigation and see if you can come up with the
       MRI, the myelogram, any kind of diagnostic studies that
       are going to support that. I even invite you that if you
       can get it done and you can get her an MRI, an open MRI
       at the Jackson Clinic that’ll help document it to show
       me because I don’t see enough evidence really for me to
       give great weight to what Dr. Bryant says.

(R. at 52-53.)


                                    - 21 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 22 of 29   PageID 656



        An ALJ satisfies his or her duty where the opinion gives

“the claimant and a reviewing court a clear understanding of the

reasons for the weight given a treating physician's opinion.”

Francis, 414 F. App’x at 805 (citing Friend, 375 F. App’x at 551).

The ALJ has done so here and, thus, has not committed reversible

error.10 See Biestek, 880 F.3d at 786 (citing Wilson, 378 F.3d at

544).

D.     Severe Impairments

       Thompson also argues that the ALJ erred because he did not

classify her spinal tissue scarring as a “severe impairment” at

Step Two of the evaluation process. The Sixth Circuit has held

that it is not reversible error for an ALJ to decline to classify

an additional impairment as severe, provided “the ALJ considers


10It is unclear from the face of Thompson’s brief whether she is
also asserting that the ALJ erred in how he elected to weigh the
two   non-examining   physician   opinions.   For  the   sake   of
completeness, the undersigned finds that the ALJ did not err in
how he considered Dr. Thrush’s and Dr. Ryan’s opinions. Despite
the ALJ stating that he gave Dr. Thrush and Dr. Ryan little weight
because they were “inconsistent with the record as a whole” and
because they did not have an opportunity to examine Thompson or
the benefit of a complete record, Thompson appears to assert that
the ALJ gave the state agency physicians undue weight because he
determined that Thompson was not disabled; the same overall
conclusion that Dr. Thrush and Dr. Ryan reached. (R. at 20.)
However, both physicians opined that Thompson’s “Spine Disorders”
were not severe impairments, while the ALJ found that Thompson
suffered from two severe impairments and that Thompson’s
disability claims failed after an RFC assessment in Step Four. (R.
at 17, 68, 76.) Thus, the ALJ’s finding of not disabled was not,
as Thompson argues, a mere “accept[ance of] any DDS form opinion
without question,” but was rather a finding based on evidence from
throughout the record. (ECF No. 12 at 16.)
                                  - 22 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 23 of 29   PageID 657



all of the individual’s impairments.” Kirkland v. Comm’r of Soc.

Sec., 528 F. App’x 425, 427 (6th Cir. 2013); see also Kestel v.

Comm’r of Soc. Sec., 756 F. App’x 593, 597 (6th Cir. 2018) (holding

that once the ALJ determined one of the claimant’s impairments was

severe, it was “unnecessary” to decide whether there was any error

in classifying a separate impairment as non-severe). At Step Two,

the ALJ found that Thompson suffered from two severe impairments

and proceeded to advance to the next step. Thus, the ALJ did not

commit reversible error. See Hedges v. Comm'r of Soc. Sec., 725 F.

App'x 394, 395 (6th Cir. 2018) (per curiam) (if an ALJ finds at

least one impairment to be severe and goes on to consider all of

the   impairments   in   the   remaining     steps,   “whether     the   ALJ

characterized [claimant’s] . . . impairments as severe or non-

severe at step two is ‘legally irrelevant’ and does not amount to

error.”) (quoting 20 C.F.R. § 404.1545(e) and Anthony v. Astrue,

266 F. App’x 451, 457 (6th Cir. 2008)); Overton v. Comm'r of Soc.

Sec., No. 16-2444, 2018 WL 3458495, at *5 (W.D. Tenn. July 18,

2018) (“Because the ALJ is [subsequently] required to consider all

of a claimant's impairments (severe and non-severe), ‘[t]he fact

that some of [claimant's] impairments were not deemed to be severe

at Step Two is therefore legally irrelevant.’” (quoting Anthony,

266 F. App'x at 457)).

      It would be a separate issue if the ALJ had neglected to

consider any of Thompson’s impairments altogether when making his

                                  - 23 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 24 of 29        PageID 658



RFC determination. See Kirkland, 528 F. App’x at 427. When making

an RFC determination, “the ALJ must consider limitations and

restrictions imposed by all of [the] individual's impairments,

even those that are not severe.” Fisk v. Astrue, 253 F. App’x 580,

583 (6th Cir. 2007); see also 20 C.F.R. § 404.1545(a)(2) (“We will

consider all of your medically determinable impairments of which

we are aware, including your medically determinable impairments

that   are   not   ‘severe,’   .   .   .   when   we   assess   your    residual

functional capacity.”). While he did not refer to the scarring by

name, the ALJ considered Thompson’s history of back pain at great

length in making his RFC assessment, and even acknowledged that

her impairments “could cause some limitation of function.” (R. at

21.); see Miller v. Comm’r of Soc. Sec., 524 F. App’x 191, 194

(6th Cir. 2013) (holding that “[t]o the extent that the ALJ erred

by failing to find that Miller's cognitive and personality deficits

constituted severe impairments, the error was harmless because the

ALJ adequately took into account the effects of those deficits”

when making his RFC assessment); Ferguson v. Berryhill, No. 18-

cv-01152-TMP, 2019 WL 1569351, at *4 (W.D. Tenn. Apr. 11, 2019)

(finding that it was not reversible error for an ALJ to not

classify an impairment as severe where he considered the claimant’s

alleged impairments throughout his decision). Indeed, the ALJ

noted that Thompson exhibited “some limited range of motion in the

low back and hips” and that she suffered from “mild tenderness to

                                   - 24 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 25 of 29      PageID 659



palpation involving the para lumbar muscles and over the lumbar

spine” dating back to 2010. (R. at 21.) This is consistent with

Dr. Bryan’s note that Thompson suffered from “Scar tissue lower

back from previous myelogram – tender at times.” (R. at 497.).

Further, when the ALJ left the record open so that Thompson could

submit   diagnostic   imaging    to   document    her    scarring,    Thompson

elected to submit a new MRI and not a copy of the myelogram that

allegedly showed the scarring. (R. at 503.) Thus, this is also not

a basis for the court to remand Thompson’s case.

E.   Appearances of Impropriety

     As for Thompson’s assertion that the ALJ’s decision was

objectively unreasonable, this argument is also not a reason for

remand. Thompson argues that the ALJ’s decision was objectively

unreasonable because her case was transferred from Memphis to

Chattanooga, where the ALJ treated her unfairly. Thompson argues

that the ALJ made multiple procedural and factual errors that show

bias, such as misstating the date the claim was filed, ignoring

the scarring diagnosis, replacing medical opinions with his own,

giving   undue   weight   to   non-examining      physician   opinions,     and

referring to the vocational expert as “his” expert.

     “[D]ue process requires that any hearing afforded [a Social

Security   disability]    claimant    be   full    and   fair.”   Ventura    v.

Shalala, 55 F.3d 900, 902 (3d Cir. 1995). This standard is violated

where a claimant is deprived of the opportunity to present evidence

                                  - 25 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 26 of 29   PageID 660



to an ALJ in support of her claim or where the ALJ exhibits bias

or animus against the claimant. Id. at 902-03. It is presumed that

a hearing officer is unbiased, and “[i]t is only after a petitioner

has demonstrated that the decisionmaker ‘displayed deep-seated and

unequivocal antagonism that would render fair judgment impossible’

that the presumption is rebutted, the findings set aside, and the

matter remanded for a new hearing.” Keith v. Barnhart, 473 F.3d

782, 788 (7th Cir. 2007) (quoting Liteky v. United States, 510

U.S. 540, 556 (1994)); see also Wells v. Apfel, No. 99-5548, 2000

WL 1562845, at *5-6 (6th Cir. Oct. 12, 2000); Long v. Comm'r of

Soc. Sec., 375 F. Supp. 2d 674, 677-78 (W.D. Tenn. 2005).

      “Bias cannot be inferred from a mere pattern of rulings by

a judicial officer, but requires evidence that the officer had it

in for the party for reasons unrelated to the officer's view of

the law.” Keith, 473 F.3d at 789 (quoting McLaughlin v. Union Oil

Co., 869 F.2d 1039, 1047 (7th Cir. 1989)); see also Perschka v.

Comm’r of Soc. Sec., 411 F. App'x 781, 788 (6th Cir. 2010) (“An

adverse ruling alone is not enough to support a finding of bias.”);

Marozsan v. United States, 90 F.3d 1284, 1290 (7th Cir. 1996)

(“[J]udicial rulings alone almost never constitute valid basis for

a bias or partiality motion”). Further, “judicial remarks during

the course of a trial that are critical or disapproving of, or

even hostile to, counsel, the parties, or their cases, ordinarily

do not support a bias or partiality challenge” unless “they reveal

                                  - 26 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 27 of 29         PageID 661



such a high degree of favoritism or antagonism as to make fair

judgment   impossible.”       Liteky,     510      U.S.    at    555.     “Stated

differently,     ‘any   alleged     prejudice       on    the    part     of   the

decisionmaker must be evident from the record and cannot be based

on speculation or inference.’” Collier v. Comm’r of Soc. Sec., 108

F. App’x 358, 363-64 (6th Cir. 2004) (citations omitted).

      In this case, Thompson has not demonstrated any bias on the

part of the ALJ or that the decision-making process was objectively

unfair in any manner. Thompson’s allegations of bias appear to be,

at least in part, speculation that because her case was transferred

from Memphis to Chattanooga she was effectively denied the right

to a fair hearing. While the ALJ does refer to the vocational

expert as “his” expert during the hearing and the ALJ was, perhaps,

informal at times in the hearing, Thompson has not pointed to any

evidence in the record suggesting that the ALJ was hostile to her

because of where her case began or, for that matter, any other

reason. See id. at 364 (“While some of the comments made by the

ALJ were both unnecessary and inappropriate, the court does not

discern any basis on which to conclude that he was biased in a

manner which affected the outcome of the hearing.”); Howard v.

Astrue, No. 3:09cv00179, 2010 WL 1433438, at *5 (S.D. Ohio Mar.

17, 2010) (concluding that if it would require the court to make

an   inference   that   an   ALJ   was   biased,    then   the    evidence     “is



                                    - 27 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 28 of 29           PageID 662



insufficient        to     overcome      the      presumption     of     the   ALJ's

impartiality”).

     Nor does Thompson’s assertion that the ALJ made factual and

procedural errors in analyzing and weighing the evidence indicate

that the hearing was fundamentally unfair. Courts within the Sixth

Circuit are clear that merely pointing to disagreements with how

the ALJ construed evidence in the record and weighed physician

opinions to reach his or her decision is insufficient to establish

bias or a due process violation. See, e.g., Shepard o/b/o Shepard

v. Comm’r of Soc. Sec., No. 2:17-cv-10197, 2018 WL 1833513, at *10

(E.D.   Mich.     Jan.     11,   2018)     (“[A]ssigning     a    claimant's     non-

examining source like Dr. Heinemann more weight than examining or

treating sources — or, for that matter, reaching any conclusion

adverse to a claimant — does not imply any bias or deprivation of

due process against that claimant.”); Courtney v. Astrue, No. 3:10–

CV–342,    2011     WL   3511008,     at    *9    (E.D.   Tenn.   Aug.   10,   2011)

(“[P]laintiff's contention that the ALJ weighed evidence in a way

he disagreed with does not constitute bias.”); Edwards v. Barnhart,

383 F. Supp. 2d 920, 928 (E.D. Mich. 2005) (“Plaintiff sets forth

no specific evidence of bias other than a unfavorable decision,

which is insufficient to support such an argument.”). Thompson’s

argument     that    the    hearing        was    objectively     unreasonable    is

meritless.

                                 III. CONCLUSION

                                         - 28 -
Case 1:20-cv-01137-tmp Document 14 Filed 03/05/21 Page 29 of 29   PageID 663



     As discussed above, there is substantial evidence supporting

the ALJ’s decision. The Commissioner’s decision is AFFIRMED.

     IT IS SO ORDERED.


                            s/ Tu M. Pham__________________________
                            TU M. PHAM
                            Chief United States Magistrate Judge

                            March 5, 2021__________________________
                            Date




                                  - 29 -
